                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Frazier Dancy III,

                                   Plaintiff(s),

v.                                                     Case No. 2:21−cv−11368−SFC−APP
                                                       Hon. Sean F. Cox
DCN Holdings, Incorporated,

                                   Defendant(s).




                                CLERK'S ENTRY OF DEFAULT

Party in Default: DCN Holdings, Incorporated

     The default of the party named above for failure to plead or otherwise defend is entered.



                                      Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                   KINIKIA D. ESSIX, CLERK OF COURT


                                               By: s/ D. Allen
                                                   Deputy Clerk

Dated: August 4, 2021
